Title: John Adams to Thomas Barclay, 12 May 1784
From: Adams, John
To: Barclay, Thomas


        
          My dear Sir
          The Hague May 12. 1784
        
        I am Sorry to have given you, So much Trouble about the House, to no purpose: But I am weary of these perpetual Incertitudes in

which We are kept, and I must put an End to them as far as they regard me, by planning my Affairs for myself, or they will soon put an End to me. I conclude therefore to remain here without farther Wandering, and not to go to Paris at all, at least not untill I know what Character I go in, what I go for, and how long I am to stay.
        inclosed is a Letter from Messrs Hopes, which you wrote for, respecting the Bills upon Spain.
        I Should be glad to know, if Mr Ridley left my Trunk and the Key of it with you: and whether the Ratifications of the definitive Treaty are exchanged. and When and how Mr Jay goes.
        And also if you know of any honest, faithfull Man who would undertake to bring my Trunk, Cloaths Books &c to the Hague. The Trunk ought to be well packed, and the Plate in it, well placed. I will pay Such a Man, what you shall agree with him for. if you dont readily find one, I will Send one from hence.— The Trunk ought never to be out of his Sight.
        Yours
      